Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13 and 20-27, drawn to channel access with collision avoidance, classified in H04W74/0816.
II. Claims 14-19 and 28-30, drawn to selection of configuration to use, classified in H04W72/00.
The inventions are independent or distinct, each from the other because much of the claimed features in the independent & dependent claims of invention I are unfound in the independent & dependent claims of invention II.

Inventions I and II are directed to related wireless channel access . The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed differ from each other in language both in the independent and dependent claims.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

During a telephone conversation with Charles Chesney on 18 February a provisional election was made without traverse to prosecute the invention of I, claims 1-13 and 20-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19 and 27-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 9, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee (US 2017/0196020) in view of Zhang (US 2015/0289293).
	Regarding claims 1 and 20, Mukherjee describes a method/apparatus of wireless communication (fig. 7b, network node 12), comprising:
	[transceiver for:]
communicating, by a first wireless communication device with a second wireless communication device, a grant for communicating a first communication signal, the grant indicating a listen-before-talk (LBT) configuration (fig. 7b #702 & para. 63, network node 12 (first wireless communication device) transmits LBT parameter (configuration) in a grant to the UE 10 (second wireless communication device).

communicating, by the first wireless communication device with the second wireless communication device, a LBT configuration modification after communicating the grant; and 
communicating, by the first wireless communication device with the second wireless communication device, the first communication signal based on the LBT configuration modification.
Zhang also describes wireless communication between first & second nodes (para. 6, base station communicating DL & UL with UE), further describing:
communicating, by the first wireless communication device with the second wireless communication device, a LBT configuration modification after initial LBT (para. 7, while performing (initial) LBT procedure, base station/UE (first node) determines that it has emergency data to transmit & signal to UE/base station (second node) for LBT adjustment, fig. 21 #2110 & 2120 and para. 232);
communicating, by the first wireless communication device with the second wireless communication device, the first communication signal based on the LBT configuration modification (fig. 21 #2120 & para. 233, first node uses changed LBT parameter in sending to second node).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the first & second nodes of Mukherjee to communicate an adjustment to LBT for communication as in Zhang.
The motivation for combining the teachings is that this enables unlicensed RF spectrum band to transmit emergency data (Zhang para. 8).
Regarding claims 2 and 21, Mukherjee and Zhang combined describe:
wherein the LBT configuration modification is associated with a channel access priority (fig. 8 #2120 & para. 8, LBT parameter adjustment is for emergency (priority) channel access).
Regarding claim 6, Mukherjee and Zhang combined describe:
wherein: the LBT configuration modification is associated with a time period (Zhang, fig. 21, adjustment of LBT parameter is for emergency data transfer during the gating interval (time period), fig. 10); and the method further comprises: 
performing, by the first wireless communication device, an LBT based on the LBT configuration modification in response to a determination that the first communication signal is to be communicated during the time period (Zhang fig. 21, adjustment of LBT parameter is for emergency data transfer during the gating interval (time period), fig. 10).
Regarding claim 9, Mukherjee and Zhang combined describe:
determining, by the first wireless communication device, whether the first communication signal is associated with a first traffic priority or a second traffic priority, wherein the communicating the first communication signal includes: transmitting, by the first wireless communication device to the second wireless communication device, the first communication signal using the LBT configuration modification in response to determining that the first communication signal is associated with the first traffic priority (Zhang fig. 21, adjustment of LBT parameter due to determination of (high priority) emergency data transfer during the gating interval (time period), fig. 10).


Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Zhang, and further in view of Kim (US 2021/0195639).
Regarding claim 3, Mukherjee and Zhang combined describe a base station  adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the LBT configuration indicates a first contention window, and wherein the LBT configuration modification indicates a second contention window different from the first contention window.
Kim also describes adjusting a downlink LBT parameter (title & abstract), further describing:
wherein the LBT configuration indicates a first contention window, and wherein the LBT configuration modification indicates a second contention window different from the first contention window (para. 9, increasing the contention window size (CWS) [from first contention window size to second contention window size)
	It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification of Mukherjee and Zhang combined to be a change/adjustment of the contention window as in Kim.
	The motivation for combining the teachings is that this allows base station to change various downlink LBT parameters (Kim, para. 4).

Claims 4-5, 7, 13, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Zhang, and further in view of Tooher (US 2021/0153245).
Regarding claim 4, Mukherjee and Zhang combined describe a base station  adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the LBT configuration indicates a first clear channel assessment period, and wherein the LBT configuration modification indicates a second clear channel assessment period different from the first clear channel assessment period.
	Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the LBT configuration indicates a first clear channel assessment period, and wherein the LBT configuration modification indicates a second clear channel assessment period different from the first clear channel assessment period (para. 100, configurable LBT parameters comprise CCA duration or its number of slots [for a change from one CCA duration to another CCA duration]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Zhang be a change in the configurable CCA duration as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claim 5, Mukherjee and Zhang combined describe a base station  adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the LBT configuration indicates a first LBT starting time, and wherein the LBT configuration modification indicates a second LBT starting time different from the first LBT starting time.
Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the LBT configuration indicates a first LBT starting time, and wherein the LBT configuration modification indicates a second LBT starting time different from the first LBT starting time (para. 100, configurable LBT parameters comprise defer time [in starting LBT process] [for a change from one LBT start time to another LBT start time]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Zhang be a change in the LBT start time as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claims 7 and 23, Mukherjee and Zhang combined describe a base station  adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless 
Tooher also describes LBT parameters being configurable (para. 100), further describing:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via downlink control information (DCI) signaling (para. 118 or 122, configurable LBT parameter is transmitted in DCI).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the adjustment of LBT configuration in Mukherjee and Zhang be via a DCI signaling as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).
Regarding claims 13 and 27, Mukherjee and Zhang combined describe a base station  adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the LBT configuration modification includes at least one of a signal detection configuration or a message detection configuration for determining a channel occupancy status.
Tooher also describes LBT parameters being configurable (para. 100), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification in Mukherjee and Zhang combined to comprise configuration to determine channel occupancy status as in Tooher.
The motivation for combining the teachings is that this enables multiple LBT configurations to be used for successfully acquiring the channel (para. 2).

Claims 8 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Zhang, and further in view of Liang (US 2020/0396765).
Regarding claims 8 and 24, Mukherjee and Zhang combined describe a base station adjusting a LBT parameter for its downlink (Zhang fig. 21 #2120), but fails to further explicitly describe:
wherein the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via group common-downlink control information (GC-DCI) signaling.
Liang also describes wireless transmission on unlicensed band using LBT (titble & para. 74), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the LBT configuration modification transmission in Mukherjee and Zhang be via GC-DCI signaling as in Liang.
The motivation for combining the teachings is that is mitigates transmission collision or interference to other users in the unlicensed band networks (Liang, para. 8).

Allowable Subject Matter
Claims 10-12 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art fails to further explicitly describe:
determining, by the first wireless communication device, that a second communication signal has a higher traffic priority than the first communication signal, wherein the communicating the LBT configuration modification includes: transmitting, by the first wireless communication device to the second wireless communication device, the LBT configuration modification in response to the determining.
The closest prior art, Zhang, describing emergency (prioritized) data transmission by either first or second base station or by UE, in combination with Mukherjee to 
Regarding claims 11 and 25, the prior art fails to further explicitly describe:
the communicating the grant includes: communicating, by the first wireless communication device with the second wireless communication device, the grant over a first frequency carrier; and the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification over a second frequency carrier different from the first frequency carrier.
	The closest prior art, Fan (US 2017/0105207) describing transmission of control information either on licensed or unlicensed carrier dependent if grant resource is on licensed spectrum (fig. 2-3) and Nory (US 2016/0278048) describing receiving grant and thereafter checking which carrier among carrier is free for PUSCH transmission
Regarding claims 12 and 26, the prior art fails to further explicitly describe:
the communicating the LBT configuration includes: communicating, by the first wireless communication device with the second wireless communication device, the grant via a first transmission-reception point (TRP); and the communicating the LBT configuration modification includes: communicating, by the first wireless communication device with the second wireless communication device, the LBT configuration modification via a second TRP different from the first TRP.
	The closest prior art, Zhang describing first base station transmitting to UE an indication to second base station that the UE has emergency uplink data to transmit 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kim (US 2021/0195639) describing base station to adjust a downlink LBT parameter in a wireless communication system supporting an unlicensed band (para. 1), Chendamarai (US 2017/0202022) describing LBT techniques with use of uplink grant (abstract & para. 9), Koorapaty (US 2019/0191456) describing LBT for UL transmission comprising a LBT scheme in Wifi comprising ACK frames (fig. 5), Yang (US 2018/0352573) describing determination of LBT mode plus its implementation comprising priority policy (title & fig. 2), Mukherjee (US 2018/0317246) describing calculation based on QoS for setting LBT algorithm (abstract), Mukherjee (US 2016/0143014) describing channel access in LBT systems (title & fig. 14), Roy (US 2020/0100285) describing UE performing LBT procedure by selecting LBT category based in part on HARQ ACK (para. 9), Yang (US 2017/0238342) describing channel access procedure & QoS provisioning where UE performs a listen before talk (LBT) procedure applied with a set of LBT parameters associated with the channel access priority class (CAPC) (title & para. 9), Gou (US 2019/0007972) describing LBT parameter processing (title), Zhou (US 2022/0014930) describing sending adjustment auto retransmission configuration information to UE for LBT (fig. 1), Tooher (US 2021/0153245) describing channel access by use of first and/or second LBT configurations (abstract), You (US 2018/0352575) describing UE receiving configuration .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469